Citation Nr: 1436348	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-15 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Whether an overpayment in pension benefits in the amount of $24,145.83 was properly created from June 6, 2008 to January 28, 2011, based on the Veteran's status as a fugitive felon.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from November 1974 to November 1977.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a July 2010 administrative decision which terminated entitlement to VA disability pension by reason of the Veteran's reported status as a fugitive felon, effective from June 6, 2008.  The Debt Management Center determined that an overpayment of pension benefits in the amount of $24,145.83 was created.  A hearing at the RO was held in June 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

In his substantive appeal (VA Form 9), received in May 2013, the Veteran checked the box indicating that he wished to appear at a hearing before a traveling member of the Board.  However, it does not appear that any action was undertaken on this matter, nor has the hearing request been withdrawn.  Consequently, a Travel Board hearing must be scheduled before deciding this appeal, with notice sent to the Veteran's address of record.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).  

Accordingly, the case is REMANDED for the following action:  

The Veteran should be scheduled for a hearing before a traveling member of the Board of Veterans' Appeals at the RO as soon as practicable.  

By this REMAND, the Board intimates no opinion; either legal or factual, as to any final determination warranted in this case.  No action is required of the Veteran until he is notified by the RO.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

